ORR, Judge.
The single issue before the Court in this case is whether a magistrate is a “member of the judiciary” pursuant to N.C. Gen. Stat. 96-8(6)i (1985) such that he is ineligible for unemployment insurance benefits. We hold that a magistrate is not a “member of the judiciary” for the purpose of determining unemployment insurance eligibility.
The applicable statute in this case provides:
On and after January 1, 1978, the term “employment” includes services performed for any State and local governmental employing unit. Provided, however, that employment shall not include service performed (a) as an elected official; (b) as *239a member of a legislative body or a member of the judiciary, of a State or political subdivision thereof; ....
G.S. 96-8(6)i. This statute was enacted by the North Carolina General Assembly following amendments to the Federal Unemployment Tax Act which, in general, required states to provide unemployment compensation coverage to all employees of state and local governments. Senate Report No. 94-1265, Pub. L. No. 94-566, 1976 U.S. Code Cong. & Ad. News 5, p. 5997-98.
In defining the scope of the coverage exemption for “members of the judiciary,” respondents would have this Court look to the similarity in job function between magistrates and judges. We believe, however, that this approach fails to comport with the declared purpose of North Carolina’s Employment Security Law and the history behind the enactment of G.S. 96-8(6)i.
The North Carolina Employment Security Law states that its underlying purpose is to provide for protection from involuntary unemployment. N.C. Gen. Stat. 96-2 (1985). This policy declaration has been interpreted as calling for strict construction of those sections in the Act which impose disqualifications for its benefits. In re Watson, 273 N.C. 629, 639, 161 S.E. 2d 1, 10 (1968). Thus, at the outset, we must narrowly interpret the phrase, “member of the judiciary,” in order to effectuate State legislative intent.
Additionally, an underlying purpose of the 1976 Federal Unemployment Tax Act amendments was to require states to provide their employees with unemployment insurance coverage. Pub. L. 94-566, 1976 U.S. Code Cong. & Ad. News 5. Because North Carolina’s judiciary exemption is a product of this federal legislation, it must also be construed to effectuate the federal legislative intent that states provide their employees with unemployment insurance.
Despite any similarity in function between judges and magistrates, the employment status of magistrates more closely resembles that of other state employees than judges. Magistrates are appointed. N.C. Gen. Stat. 7A-171 (1981). Judges, on the other hand, are elected. N.C. Gen. Stat. 7A-10 (1981) (Supreme Court justices); id. at 7A-16 (Court of Appeals judges); N.C. Const. Art. IV, Sec. 9(1) (superior court judges); and N.C. Gen. Stat. 7A-140 (1981) (district court judges). Additionally, magistrates are consid*240ered state employees for the purpose of determining retirement benefit eligibility while judges are placed under the Uniform Judicial Retirement System. See N.C. Gen. Stat. 135-1(10) and 135-55 (Supp. 1985). For the reasons set forth, we hold that magistrates are not “members of the judiciary” for determining unemployment benefit eligibility.
No error.
Chief Judge Hedrick and Judge Arnold concur.